Opinion issued February 28, 2003 





 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00182-CV
____________

IN RE ISRAEL SCOTT, Relator



Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
	Relator, Israel Scott, has filed a petition for writ of mandamus, requesting
that this Court order the judge of the 9th District Court, Waller County, to dismiss for
want of jurisdiction the State's motion to revoke relator's community supervision. 
Relator argues that only the 155th District court of Waller County has jurisdiction
over his community supervision because relator was sentenced and placed on
community supervision in that court.  Relator also requests a stay in the proceedings
in the 9th District Court until a writ of mandamus issues.
	"The requirement that persons seeking mandamus relief establish the lack
of an adequate appellate remedy is a 'fundamental tenet' of mandamus practice." 
Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding); see also Bell
Helicopter Textron, Inc. v. Walker, 787 S.W.2d 954, 955 (Tex. 1990) (orig.
proceeding).  The jurisdiction of the trial court is an appealable issue.  See, e.g.,
Rivera v. State, 981 S.W.2d 336, 341 (Tex. App.--Houston [14th Dist.] 1998, no
pet.); Miller v. State, 981 S.W.2d 447, 448-49 (Tex. App.--Texarkana 1998, pet.
ref'd).
	Accordingly, the petition for writ of mandamus is denied.
	The motion for stay is denied as moot.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).